NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4187-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

AL WHITE, a/k/a AL-QUAN WHITE,
ALFUQUAN WHITE, WOHEED
MUHAMMAD, IKE MUHAMMAD,
WOHEED ROLLINS, ALI HAKIM,
and HASSAN COOK,

     Defendant-Appellant.
____________________________________

                   Submitted January 13, 2020 – Decided January 31, 2020

                   Before Judges Sabatino and Sumners.

                   On appeal from the Superior Court, Law Division,
                   Essex County, Indictment Nos. 10-05-1368 and 10-01-
                   1369.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, on
                   the briefs).

                   Theodore N. Stephens II, Acting Essex County
                   Prosecutor, attorney for respondent (Barbara A.
              Rosenkrans, Special Deputy Attorney General/Acting
              Assistant Prosecutor, of counsel and on the briefs).

              Appellant filed a pro se supplemental brief.

PER CURIAM

       Defendant Al White, whose 2011 conviction for murder and other offenses we

upheld on direct appeal, returns with an appeal of the trial court's October 23, 2017

decision rejecting his petition for post-conviction relief ("PCR"). We affirm, except for

one aspect of the petition that was not ruled upon below.

       The underlying facts and procedural history are detailed in our unpublished

opinion on direct appeal, and we incorporate them by reference here. See State v. White,

No. A-2320-11 (App. Div. Jan. 9, 2015).

       Briefly stated, the State's proofs established that defendant shot and killed one

victim, Bryan Lockett, and wounded a second victim, Latiff McCleod, outside of a bar

in Irvington on October 9, 2009. The shots were fired minutes after an altercation erupted

inside the bar.

       Portions of the incident that occurred outside were recorded on a surveillance

video camera outside of the premises. Antoine Clemons, a bar patron who had been

punched during the fight, identified defendant on the video wearing a shirt with a

distinctive checkerboard pattern and holding a gun. Ricky Shaw, the bar's head bouncer,

likewise identified defendant on the video. In addition, the jury heard a sworn statement

                                                                                 A-4187-17T3
                                            2
by Frederick Ellis, another bouncer, who told police that he saw defendant shoot Lockett

and heard defendant say beforehand, "Let's clear this up."

       Defendant testified in his own behalf at trial. He admitted that he had gone to the

Irvington bar on the night in question, but claimed he left the premises with a female

companion before the shooting and went to another club in Newark. Defendant also

presented testimony from Ellis's brother, Antonio Jones, who stated he saw defendant at

the Newark club and that he appeared to be acting normal. No other defense witnesses

testified.

       The jury found defendant guilty of first-degree murder of Lockett, N.J.S.A. 2C:11-

3(a)(1)(2); third-degree aggravated assault of McCleod, N.J.S.A. 2C:12-1(b)(1); second-

degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b); second-degree possession

of a handgun for an unlawful purpose, N.J.S.A. 2C:39-4(a); and a "certain persons"

weapons offense, N.J.S.A. 39-7(b). The trial court sentenced defendant to an aggregate

custodial term of seventy-five years, subject to parole ineligibility periods mandated by

the No Early Release Act, N.J.S.A. 2C:43-7.2.

       On direct appeal, defendant argued through his counsel that: (1) the State exercised

its peremptory challenges in an unconstitutional manner; (2) the surveillance video was

not sufficiently authenticated to be admissible; (3) the trial court erred in excluding

certain defense proofs; (4) the presentation of Ellis' video taped statement at trial was


                                                                                  A-4187-17T3
                                            3
confusing, misleading, and invited speculation concerning its contents; (5) the court

should have charged the jury on lesser-included offenses to murder; (6) the prosecutor

made unduly prejudicial remarks in summation; (7) an outburst in the courtroom before

deliberations tainted the verdict; and (8) cumulative error. In a pro se supplemental brief,

defendant further argued that: (1) the trial court allowed inadmissible hearsay evidence

from a retired detective; (2) defendant was denied confrontation of non-testifying police

officers; (3) the court unfairly assisted the prosecutor in presenting the case; (4) the court

should have made greater inquiry into a juror's failure to appear for deliberations; (5)

defense counsel at trial was ineffective; and (6) the State should have produced a hard-

drive of the surveillance video system. We rejected these arguments in our opinion

upholding the conviction. White, slip op. at 4. The Supreme Court thereafter denied

defendant's petition for certification. State v. White, 221 N.J. 567 (2015).

       In his PCR application, defendant argued that both his trial attorney and his

attorney on direct appeal failed to provide him with the effective assistance of counsel in

numerous ways. After duly considering these contentions and hearing oral argument, the

same judge who had presided over defendant's 2011 trial issued a detailed thirty-three

page written opinion rejecting defendant's contentions. The judge found no need to

conduct an evidentiary hearing. This PCR appeal ensued.

       Defendant makes the following points in his counsel's brief:


                                                                                     A-4187-17T3
                                              4
POINT I

THE PCR COURT ERRED BY DENYING
DEFENDANT'S MOTION FOR DISCOVERY TO
PERFECT HIS PETITION FOR POST-CONVICTION
RELIEF AND TO PERMIT THE INTERVIEW OF A
GRAND JUROR.

POINT II

THE PCR COURT ERRED BY DENYING
DEFENDANT'S    PETITION     FOR    POST-
CONVICTION RELIEF WITHOUT AFFORDING
HIM AN EVIDENTIARY HEARING ON THE
CLAIMS   THAT   HIS   TRIAL    ATTORNEY
PROVIDED    HIM     WITH     INEFFECTIVE
ASSISTANCE.

     A. THE PREVAILING LEGAL PRINCIPLES
     REGARDING CLAIMS FOR INEFFECTIVE
     ASSISTANCE OF COUNSEL, EVIDENTIARY
     HEARINGS AND PETITIONS FOR POST-
     CONVICTION RELIEF.

     B. DEFENDANT'S CLAIMS       ARE   NOT
     PROCEDURALLY BARRED.

     C. THE MOTION      TO   DISMISS   THE
     INDICTMENT

     D. THE BRADY VIOLATION CLAIM

     E. THE JURY'S UNRESTRICTED ACCESS TO
     THE ELLIS STATEMENT

     F. FAILURE TO INVESTIGATE



                                             A-4187-17T3
                    5
               POINT III

               APPELLATE COUNSEL PROVIDED DEFENDANT
               WITH INEFFECTIVE ASSISTANCE.

         Additionally, defendant makes the following points in a pro se supplemental

brief:

               SUPPLEMENTAL PRO SE POINT I

               THE PCR COURT FAILED TO APPLY THE LEGAL
               STANDARDS OF BRADY V. MARYLAND TO
               DEFENDANT'S CLAIMS, REGARDING THE
               STATE'S SUPPRESSION OF IMPEACHMENT
               MATERIAL EVIDENCE SURROUNDING KEY
               WITNESS ANTOINE CLEMONS' CRIMINAL
               RECORD, BRADY V. MARYLAND, 373 U.S. 83
               (1963); STATE V. CARTER, 85 N.J. 300 (1981).

                      A. THE NEW TRIAL SHOULD HAVE BEEN
                      GRANTED IN LIGHT OF THE NEWLY
                      DISCOVERED EVIDENCE ATTRIBUTED TO
                      BRADY RULE VIOLATION.

                      B. THE PCR COURT ABUSE[D] ITS
                      DISCRETION WHEN IT FAILED TO APPLY
                      THE LEGAL STANDARDS OF BRADY V.
                      MARYLAND TO DEFENDANT'S CLAIMS,
                      THE STATE SUPPRESSED MATERIAL
                      EVIDENCE       PERTAINING         TO THE
                      FAVORABLE TREATMENT OF ANTOINE
                      CLEMONS         IN      EXCHANGE     FOR
                      INCRIMINATING TRIAL TESTIMONY. SEE
                      BRADY V. MARYLAND, 373 U.S. 83 (1963);
                      HASKELL V. SUPERINTENDENT, GREENE,
                      SCI, 866 F.3D 139 (3rd Cir 2017).


                                                                                A-4187-17T3
                                            6
SUPPLEMENTAL PRO SE POINT II
THE TRIAL COURT ERRED IN DENYING
DEFENDANT'S     PETITION     FOR   POST
CONVICTION RELIEF WITHOUT AFFORDING
HIM     AN EVIDENTIARY    HEARING    TO
ADJUDICATE HIS CLAIMS THAT HE FAILED TO
RECEIVE ADEQUATE LEGAL REPRESENTATION
AT THE TRIAL & APPELLATE LEVEL.
STRICKLAND V. WASHINGTON, 466 U.S. 668
(1984).

     A. Trial counsel was Ineffective for acquiescing
     without object[ing] to the trial Courts erroneous
     decision to give the deliberating jury full access
     to the audio tape statement of Frederick Ellis,
     because of counsel's failure to object defendant
     was denied the substantive and procedural due
     process, afforded by the State and Federal
     Constitutions.

     B. The [T]rial Court erred in denying defendant's
     claim that trial counsel failed to conduct an
     adequate pretrial investigation regarding State's
     witness Ricky Shaw, deprived him of the right to
     a fair trial and due process.

     C. The [T]rial Court erred when it denied
     defendant's ineffective assistance of counsel
     claim regarding trial Counsel's deficient Wade
     Motion, without an evidentiary hearing.

SUPPLEMENTAL PRO SE POINT III

DEFENDANT WAS DEPRIVED OF EFFECTIVE
ASSISTANCE OF APPELLATE COUNSEL. See
Evitts V. Lucey, 469 U.S. 387 105 S. Ct. 830 (1985).



                                                          A-4187-17T3
                          7
                  A. Direct appeal counsel failure to raise that the
                  [T]rial Court's improper Wade hearing ruling
                  deprived defendant of his right to a fair trial, as a
                  matter of due process necessitating granting his
                  petition for Post-Conviction Relief.

                  B. Appellate counsel failed to raise the issue that
                  the [T]rial Court decision to allow Frederick Ellis
                  prior inconsistent statements to be played for the
                  jury, pursuant to State v. Gross, 121 N.J. 1 (1990)
                  was erroneous.

      After considering these arguments in light of the record and the applicable

law, we affirm the trial court's denial of defendant's PCR petition. We do so

essentially for the substantive 1 reasons set forth in the trial court's extensive

written opinion, except for some slight variations in the analysis we will

mention.

      A criminal defendant's right to counsel under the Sixth Amendment to the

United States Constitution and Article I, paragraph 10 of the New Jersey

Constitution includes the right to adequate legal advice.            Strickland v.

Washington, 466 U.S. 668, 686 (1984); State v. Fritz, 105 N.J. 42, 58 (1987).

To succeed on a claim of a deprivation of the effective assistance of counsel, a

defendant must satisfy a two-part test. "First, the defendant must show that



1
  We choose not to rest upon the procedural bars under Rule 3:22 advocated by
the State and adopted in the judge's decision.
                                                                           A-4187-17T3
                                        8
counsel's performance was deficient. This requires showing that counsel made

errors so serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment." Strickland, 466 U.S. at 687. "Second, the

defendant    must    show    that   the deficient   performance     prejudiced       the

defense. This requires showing that counsel's errors were so serious as

to deprive the defendant of a fair trial, a trial whose result is reliable." Ibid.

      In reviewing such claims of ineffectiveness, courts apply a strong

presumption that defense counsel "rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment." Id.

at 690. "[C]omplaints merely of matters of trial strategy will not serve to ground

a constitutional claim of inadequacy . . . ." Fritz, 105 N.J. at 54 (internal citation

omitted); see also State v. Echols, 199 N.J. 344, 357-59 (2009). "The quality of

counsel's performance cannot be fairly assessed by focusing on a handful of

issues while ignoring the totality of counsel's performance in the context of the

State's evidence of defendant's guilt." State v. Castagna, 187 N.J. 293, 314

(2006).   "As a general rule, strategic miscalculations or trial mistakes are

insufficient to warrant reversal 'except in those rare instances where they are o f

such magnitude as to thwart the fundamental guarantee of [a] fair trial.'" Id. at

314-15 (quoting State v. Buonadonna, 122 N.J. 22, 42 (1991)).


                                                                              A-4187-17T3
                                          9
       Applying these well-established standards, we are satisfied the trial court had

ample justification to deny defendant's PCR petition. In addition, the trial court did not

err in declining to hold an evidentiary hearing, because defendant failed to present prima

facie grounds to set aside his conviction. State v. Preciose, 129 N.J. 451, 462 (1992).

We add only a few comments about certain issues.

       Defendant's claim that the verdict must be set aside because the grand jury

allegedly was shown a mug shot of him is unavailing. When this issue arose before trial,

the court held a hearing, and found credible the prosecutor's testimony refuting that the

photo was displayed. Defendant's trial counsel rightly would have been concerned that

if defendant testified about this subject at the pretrial hearing, doing so might have

generated statements that could have been used to impeach him at trial.2 Defendant

provides scant information about the hearsay source of his alleged contention that the

mug shot had been displayed. In any event, even if the photo was displayed and

somehow tainted the grand jurors, the United States Supreme Court has made clear that

an ensuing guilty verdict by a trial jury can vitiate such a claim of prejudice in the grand

jury process. See United States v. Mechanik, 475 U.S. 66 (1986).




2
   That said, in retrospect, defense counsel should not have threatened to
withdraw if defendant unwisely elected to testify at the hearing. However, for
the reasons we note, that is legally inconsequential.
                                                                                   A-4187-17T3
                                           10
       We are likewise unpersuaded by defendant's claim that his counsel on direct

appeal should have advocated for a new trial because the deliberating jurors were given

unsupervised access to an audio recording of Ellis's police statement. Following an

appropriate hearing under State v. Gross, 121 N.J. 18 (1990), the police statement was

duly admitted into evidence, and played for the jurors, as a prior inconsistent statement

under N.J.R.E. 803(a)(1). We are mindful that the New Jersey Supreme Court made

clear for the first time in dicta in its 2013 opinion in State v. A.R., 213 N.J. 541, 560-61

(2013), that allowing jurors unsupervised access to both video and audio recordings

during their deliberations is disfavored. We discern no deficient performance by

appellate counsel concerning this issue, as the Supreme Court's 2013 dicta about audio

recordings is not manifestly retroactive to a trial such as this one that occurred years

earlier. Although we do not rely on the PCR court's stated distinction between audio and

video recordings or between playbacks of recorded police statements versus courtroom

testimony, we are satisfied that the denial of relief on this issue under the Strickland

factors was correct.

       Similarly, there is no merit to defendant's contentions that his appellate counsel

should have sought to overturn the admission of the identifications by Clemons and Ellis




                                                                                   A-4187-17T3
                                           11
of defendant as the victim's shooter. The trial court admitted those identifications after a

Wade3 hearing and expressed sound reasons for admitting the testimony.

       Nor is there any demonstrated merit to defendant's claim that he was denied a fair

trial under Brady v. Maryland, 373 U.S. 83 (1963), because of the State's delayed

turnover of discovery concerning child support warrants for Clemons that had been

outstanding and withdrawn in Atlantic County. There is no competent evidence showing

that the failure of Atlantic County to reinstate those warrants had anything to do with

Clemons' cooperation in this criminal trial in Essex County. Defendant's trial counsel

cross-examined Clemons.       This additional material about Clemons' child support

obligations would not have manifestly altered the strength of the State's case as a whole.

       We do not resolve defendant's allegation that he was deprived of a fair trial because

his witness Jones testified in handcuffs, in alleged violation of State v. Artwell, 177 N.J.
526 (2003). Defendant contends his counsel on direct appeal ignored his request to raise

that issue. The record has not been developed on the issue, and it was not addressed by

the PCR court. We remand the issue to the trial court to address the claim, both

procedurally and substantively.

       The balance of defendant's arguments lack sufficient merit to warrant discussion.

R. 2:11-3(e)(2).


3
    United States v. Wade, 388 U.S. 218 (1967).
                                                                                   A-4187-17T3
                                           12
Affirmed in part and remanded in part. We do not retain jurisdiction.




                                                                        A-4187-17T3
                                   13